IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                                 No. 95-20929
                              (Summary Calendar)



ALFRED ALLIEE TAYLOR,

                                                          Plaintiff-Appellant;

                                      versus


CHEVRON CHEMICAL COMPANY,

                                                          Defendant-Appellee.




           On Appeal from the United States District Court
                  For The Southern District Of Texas
                            (CA-H-94-3556)

                          June 27, 1996
Before WIENER, EMILIO M. GARZA, and PARKER, Circuit Judges:

PER CURIAM*:

     This appeal involves allegations by Plaintiff-Appellant Alfred

Alliee   Taylor     that     his    employer,   Defendant-Appellee     Chevron

Chemical    Company,       failed    to   promote   him   and   constructively

discharged him because of his sex in violation of Title VII.

Chevron moved for summary judgment.             The district court granted

Chevron’s motion.      We affirm.


     *
       Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
      We review the grant of summary judgment motion de novo, using

the same criteria used by the district court.1               We "review the

evidence and inferences to be drawn therefrom in the light most

favorable to the non-moving party."2          Summary judgment is proper

"if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law."3

      After reviewing the briefs, record, and relevant case law, we

are unpersuaded by Taylor’s arguments on appeal.                They merely

reiterate his position before the district court.             In a thorough

and   well-reasoned      opinion,   the   district   court   systematically

addressed and rejected each of Taylor’s arguments.             As we see no

reason to repeat and can find no means to improve the opinion of

the district court, we simply adopt that opinion.4                 For the

foregoing reasons, the judgment of the district court is, in every

respect,

AFFIRMED.



      1
Walker v. Sears, Roebuck & Co., 853 F.2d 355, 358 (5th Cir.
1988).
      2
       Baton Rouge Bldg. & Constr. Trades Council v. Jacobs
Constructors, Inc., 804 F.2d 879, 881 (5th Cir.1986) (per curiam)
(citing Southmark Properties v. Charles House Corp., 742 F.2d 862,
873 (5th Cir.1984)).
      3
          Fed.R.Civ.P.   56(c).
      4
          A copy of that opinion is attached hereto.